EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 19-21 are CANCELLED.


DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-18 and 22-28) in the reply filed on 12/15/2020 is acknowledged.  The Examiner notes that on page 3 of the response filed on 12/15/2020 the applicant elects, without traverse, Invention I (claims 1-18 and 22-28) but then in the following paragraph states “Accordingly, in view of all the reasons set forth above, the Examiner is respectfully requested to reconsider and withdrawn the restriction requirement”.  Because applicant specifically states the election is made without traverse and they did not 
This application is in condition for allowance except for the presence of claim 19-21 directed to Invention II non-elected without traverse.  Accordingly, claim 19-21 have been cancelled via Examiner’s amendment herein (see MPEP 821.02 and 1302.04 (No authorization required)).


Allowable Subject Matter
Claims 1-18 and 22-28 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, and similarly independent claims 12 and 22, none of the prior art teach or fairly suggests the limitations of “generating a set of two-dimensional to three-dimensional matches from the generated set of two-dimensional to two-dimensional matches and the two-dimensional to three-dimensional correspondences corresponding to the reference images” and “determining localization of the camera pose in the predetermined environment, for each training image, by solving a perspective-n-point problem using the generated set of two-dimensional to three-dimensional matches”, in combination with each other and the other limitations of claim 1.  The prior art of US 2019/0122380 to Cao et al. (“Cao”) discloses a process for training and using a neural network for determining localization of camera pose that includes segmenting objects of interest and 2D to 2D match between the segmented objects.  

Regarding independent claim 26, none of the prior art teach or fairly suggests the limitations of “(d) using structure-from-motion reconstruction to obtain two-dimensional matches between key points in the manual mask for the object-of-interest in the first frame of training data and other frames of the training data, and the first homography to transform the two-dimensional matches to three-dimensional matches by transitivity”, “(e) fitting a second homography describing a transformation between the two- dimensional pixels of the first frame of training data and the two-dimensional pixels of a second frame of the training data if enough matches exist between key points of the first frame of training data and key points of the second frame of training data for the object- of-interest” and “(f) using the first homography and the second homography to propagate the bounding box of the manual mask for the object-of-interest to the second frame of training data to obtain a manual mask for an object-of-interest in the second frame of training data”, in combination with each other and the other limitations of claim 1.  The prior art of US 2019/0122380 to Cao et al. (“Cao”) discloses a process for training and using a neural network for determining localization of camera pose that includes segmenting objects of interest and 2D to 2D match between the segmented objects.  However, neither Cao nor any other found prior art discloses above limitations and thus the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/AARON W CARTER/Primary Examiner, Art Unit 2665